Citation Nr: 0003169	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of sprained 
right knee with traumatic arthritis, current evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1966 to June 
1969.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for the 
veteran's right knee disorder.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's right knee disorder is manifested by X-ray 
findings of degenerative changes with slight limitation of 
flexion, and pain with prolonged walking or standing, without 
more than slight recurrent lateral instability or 
subluxation.


CONCLUSIONS OF LAW

1.  A disability evaluation higher than 10 percent for 
residuals of right knee sprain with traumatic arthritis 
pursuant to Diagnostic Code 5257 is not warranted either 

under the schedular or extraschedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5257 (1999).

2.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for residuals of right knee sprain with 
traumatic arthritis is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5258, 
5260, 5261 (1999); VAOPGCPREC 23-97 (O.G.C. Prec. 23-97). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence that may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can 

practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. § 
4.1 (1999).

Service medical records show that the veteran gave a history 
of chronic, bilateral "trick" knees during a December 1965 
medical examination.  He underwent a special orthopedic 
examination in January 1966.  He gave a history of 
dislocating his right knee while playing football.  The 
examiner reported that the veteran was not qualified for 
military service due to recurrent dislocation of the 
patellae. Subsequently, the veteran was allowed to enlist in 
the Army.  During a medical examination in October 1966, he 
was found to be qualified for officer candidate school.  
According to the examiner, the veteran's lower extremities 
were clinically normal.  A treatment note dated in February 
1967 shows the veteran had bilateral knee pain on prolonged 
running.  An examiner noted the veteran's history of knee 
dislocation.  The treatment plan included pain medication, 
quadriceps exercises, and Ace bandages.  X-rays of the knees 
taken in March 1967 showed no significant abnormality in 
either knee.  The veteran reinjured his right knee in early 
November 1968.  The knee was dislocated during a fall.  On 
examination, there was no instability.  X-rays were normal.  
However, there was edema.  An Ace bandage and ice were 
applied.  The veteran was issued crutches.  However, symptoms 
of right knee tenderness persisted and the veteran was 
examined in an orthopedic clinic in December 1968.  At that 
time, the veteran reported several recurrences of dislocation 
of his right patella.  His knee had remained swollen and 
painful, with loss of motion.  On examination, the knee has 
full extension and flexion to 100 

degrees.  The ligaments were "solid."  The quadriceps were 
very weak.  There was moderate effusion with tenderness along 
the medial side.  The veteran was hospitalized for intensive 
rehabilitation and was returned to duty two weeks later with 
limitations which prohibited crawling, stooping, running, 
jumping, prolonged standing, marching, and strenuous physical 
activity.  The knee defect was reported as chronic 
dislocating right patella.

During a VA examination in August 1969 the veteran complained 
of right knee pain with running, bending, prolonged standing, 
and changes in weather.  He had occasional mild swelling.  On 
examination, there was mild tenderness over the right knee.  
There was no infection, inflammation, effusion, drainage, or 
deformity.  There was mild pain and slight crepitus on 
motion.  There was no associated muscle spasm or atrophy.  
The knee had full range of motion from zero degrees of 
extension to 140 degrees of flexion.  There was no stability 
in any axis.  There was slight tenderness and thickening of 
the capsule and synovial membrane, especially anteriorly.  An 
X-ray revealed ossification along the medial condyle of the 
femur just superior thereto, involving the inserted 
ligamentous structures.  Otherwise no abnormalities were 
noted.  The radiologist reported that the findings suggested 
old trauma and an osteoperiosteal tear.  The physician who 
examined the veteran reported a diagnosis of residuals of 
sprain and traumatic synovitis of the right knee.

In a December 1969 rating decision, the RO granted service 
connection for residuals of sprain and traumatic synovitis of 
the right knee and awarded a rating of 10 percent utilizing 
Diagnostic Code 5257.  Under that diagnostic code, impairment 
of the knee other than ankylosis is rated based on recurrent 
subluxation or lateral instability, and ratings of 10, 20, or 
30 percent are assigned where such symptoms classified as 
slight, moderate, or severe, respectively, are manifested.  
The 10 percent rating has remained in effect since the time 
of the veteran's separation from service.

Subsequently dated reports of VA examinations document the 
veteran had continuing complaints of right knee pain, 
stiffness, and weakness.  In July 1980, he reported that he 
could not run.  On occasion, he had fallen because of his 
knee.  

Significant findings on examination included moderate 
tenderness to palpation and discomfort from manipulation of 
the patella.  There was retropatellar crepitation on passive 
motion with pain at the limits of motion.  There was no 
swelling, increased heat, or effusion.  The knee was stable 
in all planes.  There was no evidence of torn cartilage.  The 
veteran was able to squat with minimal difficult.  No limp 
was noted.  X-rays showed moderate spur formation extending 
from the proximal surface of the medial femoral condyle.  The 
medical examiner reported a diagnosis of residuals of sprain 
of the right knee with traumatic arthritis.

In an October 1980 rating decision, the RO continued a 10 
percent rating for residuals of sprain of the right knee with 
traumatic arthritis.

VA outpatient treatment records dated in May 1996 show that 
the veteran had complaints of recurrent swelling and pain, 
especially with activities such as stair or hill climbing.  
He reported having occasional give-away and episodes of 
subluxation or dislocation of the patella.  On examination, 
the right knee had a 10 degree extension lag.  There was no 
effusion.  Thigh circumference was equal.  There was no 
weakness to manual muscle testing of the groups operating the 
ankles, knees, and hips.  There was no ligament instability.  
There was no tenderness over the synovial outlines or over 
the joint lines.  There was retropatellar crepitus and the 
patella did not track laterally.  Grinding the patella was 
uncomfortable but not painful.  X-rays of the right knee 
showed bony overgrowth on the femoral original of the medial 
collateral ligament.  The reported diagnosis was degenerative 
arthritis of the right knee secondary to previous dislocation 
of the patella.  In treatment notes made in July 1996, the 
same physician reported a diagnosis of chondromalacia 
patella.

Private treatment notes dated in June 1997 show that the 
veteran underwent arthroscopy of the right knee with 
debridement and arthroscopic lateral release.  Follow-up 
notes made in August 1997 document findings of minimal soft 
tissue swelling.  There was no effusion.  Range of motion was 
full and symmetrical with the contralateral side.  X-rays 
showed some centralization of the patella following 

the lateral release.  The surgeon instructed the veteran to 
continue strengthening and stretching exercises.

The veteran's right knee was re-examined for compensation 
purposes in May 1998.  His current complaints included 
stiffness in the knee lasting five to ten minutes in the 
morning and after periods of immobility.  He complained of 
occasional swelling which he treated with ice.  He had 
trouble going up and down stairs.  He related that the 
arthroscopic surgery in June 1997 did not result in much 
relief.  Physical therapy exercises resulted in increase in 
swelling.  On examination, both knees were normal, without 
any swelling or deformity.  There was no crepitus.  The right 
knee had flexion to about 130 degrees and extension to zero 
degrees.  Ranges of motion in the ankle and foot were normal.  
The examiner reported that X-rays taken in 1998 did not show 
any progression of disease when compared to X-rays taken in 
1966.  The reported diagnosis was mild osteoarthritis, 
especially of the patellar-femoral joint, status post injury.

The Board has reviewed the entire record and finds that the 
veteran's disability from residuals of right knee sprain with 
traumatic arthritis is not manifested by more than slight 
recurrent lateral instability or subluxation.  Recent 
examinations have shown that the knee joint is stable.  No 
ligamentous laxity has been clinically demonstrated.  The 
record contains no clinical finding that the veteran has 
recently had recurrent dislocation of the knee joint.  
Therefore, the Board concludes that the criteria for a rating 
in excess of 10 percent pursuant to Diagnostic Code 5257 have 
not been met.

The Board has considered the veteran's knee disabilities in 
the context of other diagnostic codes pertinent to rating 
knee disorders in order to determine if a higher rating is 
assignable pursuant to such other codes.  Diagnostic Codes 
5260 and 5261 contemplate knee disability based on limitation 
of flexion and extension, respectively.  Under Diagnostic 
Code 5260, a 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Higher evaluations may be assigned 
for greater degrees of limitation of flexion.  A 10 percent 
rating may also be assigned pursuant 

to Diagnostic Code 5261 if extension of the leg is limited to 
10 degrees.  Higher evaluations are warranted for higher 
degrees of limitation of extension.  In this case, the 
veteran does not have compensable right knee disability based 
exclusively on limitation of motion.  During the May 1998 VA 
examination, the right knee had full extension, and flexion 
to 130 degrees. 

Even without compensable limitation of motion in his knees, 
the veteran might be entitled to a compensable rating if 
there were X-ray findings of arthritis and some associated 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1999).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. 
 § 4.14.  In Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Coded 5003, 

degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful motion of a major joint or group of minor joints 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  
Therefore, with X-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003.

In this case, the record contains X-ray findings that the 
veteran's right knee has arthritis due to the in-service 
trauma.  Furthermore, flexion in the knee, although nearly 
full, is limited to 130 degrees.  Although the arthritis in 
the right knee has been described recently as mild, and 
although the related limitation appears to be minimal, such 
manifestations are compensable pursuant to the regulations, 
case law, and authorities discussed above.  Therefore, the 
Board concludes that the veteran is entitled to a separate 
rating of 10 percent pursuant to Diagnostic Code 5010 based 
on X-ray findings of arthritis and objective clinical 
findings of limitation of motion.

The Board has considered the veteran's written statements and 
the statements of his wife and two acquaintances.  The 
assertions made in such statements are further evidence that 
the veteran's right knee is painful and that the knee 
symptoms restrict his activities.  However, as discussed 
above, schedular rating of the disability must be based on 
clinical findings such as degrees of limitation of motion, 
lateral instability or subluxation, and X-ray findings of 
arthritis.  The ratings schedules are deemed to adequately 
compensate the veteran for the industrial impairment 
associated with his disability picture.


The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1999).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, as supported by adequate 
pathology, and as evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, during the most recent VA examination, the 
veteran's chief complaints were of right knee stiffness, 
occasional swelling, and difficulty with climbing and 
descending stairs.  While his right knee had slightly less 
flexion than normal, no instability or loose motion was noted 
which would justify a rating in excess of 10 percent under 
Diagnostic Code 5257.  However, there is objective evidence 
that the veteran's right knee is painful with use.  This 
conclusion is supported by the medications that he was 
reported to be taking and by X-rays findings of minimal 

degenerative changes.  However, the associated disability is 
adequately compensated by the separate 10 percent rating 
under Diagnostic Code 5003.  That code contemplates 
disability from pain associated with arthritis.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's right knee, his disability picture from 
residuals of sprain with traumatic arthritis does not more 
closely approximate the criteria for the next higher 
schedular rating of 20 percent under Diagnostic Code 5257.  
As discussed earlier, the most current medical evidence does 
not show that the knee has more than slight recurrent lateral 
instability or subluxation.  Nor is there evidence that the 
knee has more than slight limitation of motion that would 
warrant a 20 percent schedular rating under the other codes 
considered in this decision.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher schedular ratings are 
provided where there is moderate recurrent lateral 
instability or subluxation of the knee or limitation of 
flexion of 30 degrees, or limitation of extension to 15 
degrees, but the medical evidence reflects that such 
manifestations of knee disability are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required recent hospitalization for his right knee disorder, 
nor is it shown that he requires frequent treatment of such 
disorder or that it otherwise so markedly 

interferes with employment as to render impractical the 
application of regular schedular standards.  Finally, there 
is no evidence that the impairment resulting solely from the 
veteran's right knee disorder warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.  The RO's 
failure to discuss extraschedular consideration and to refer 
the claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.


ORDER

A disability evaluation higher than 10 percent based on 
Diagnostic Code 5257 for residuals of sprained right knee 
with traumatic arthritis is denied, but a separate schedular 
evaluation not higher than 10 percent, for arthritis with 
limitation of motion is granted, subject to the governing law 
and regulations applicable to the payment of monetary 
benefits.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

